                   Case 1:21-cv-02211-JPC Document 11
                                                   10 Filed 07/20/21
                                                            07/19/21 Page 1 of 2
                                         KELLER ROHRBACK L.L.P.
LAURIE B. ASHTON AZ, CO**            MAX GOINS OR, WA                           TANA LIN DC, WA**                         THOMAS A. STERKEN WA
IAN S. BIRK WA                       GARY A. GOTTO AZ, MT                       DEREK W. LOESER NY, WA                    BETH M. STROSKY WA
KENNETH A. BLOCH WA**                BENJAMIN GOULD CA, WA                      HOLLY E. LYNCH WA                         PAUL A. TONELLA WA
KAREN E. BOXX WA**                   CHRISTOPHER GRAVER AZ                      RYAN MCDEVITT MI, WA                      HAVILA C. UNREIN CA, MT, WA**
GRETCHEN FREEMAN CAPPIO MI, WA       ZACHARY W. GUSSIN WA                       DANIEL MENSHER OR, WA                     GABE E. VERDUGO WA
ALISON CHASE AZ, CA                  IRENE M. HECHT WA                          RACHEL MOROWITZ CA, DC, WA                AMY WILLIAMS-DERRY MA, OR, WA
FELICIA J. CRAICK WA                 GARRETT HEILMAN IL, WA                     NATHAN L. NANFELT WA                      MICHAEL WOERNER WA
ROB J. CRICHTON WA                   SCOTT C. HENDERSON WA                      GRETCHEN S. OBRIST WA**                   BENSON D. WONG WA
ADELE DANIEL WA                      DEAN N. KAWAMOTO CA, DC, WA                DAVID S. PREMINGER NY                     EDWIN G. WOODWARD WA**
JULI FARRIS CA, WA                   ERIKA M. KEECH WA                          MATTHEW J. PREUSCH CA, OR                 EMMA WRIGHT WA
RAYMOND J. FARROW WA                 RON KILGARD AZ, DC, NY                     ERIN M. RILEY WA, WI
MIREN FIRST WA                       DAVID J. KO WA                             STEVEN N. ROSS WA**                       ** OF COUNSEL
WILLIAM L. FLEMING WA                BENJAMIN J. LANTZ WA                       DAVID J. RUSSELL WA
ALISON S. GAFFNEY WA                 ERIC R. LALIBERTE WA                       MARK D. SAMSON AZ, DC
GLEN P. GARRISON WA**                CARI CAMPEN LAUFENBERG WA                  LYNN LINCOLN SARKO AZ, DC, WA, WI
LAURA R. GERBER WA                   ELIZABETH A. LELAND WA                     CHRISTOPHER L. SPRINGER CA
MATTHEW M. GEREND WA                 JEFFREY LEWIS CA                           NATIDA SRIBHIBHADH WA

                                                                                   This request is granted. The IPTC scheduled
                                                                     July 19, 2021 for July 26, 2021 is adjourned sine die. The
                                                                                   parties shall file a stipulation of voluntary
       VIA ECF                                                                     dismissal or a status letter by September 2,
                                                                                   2021.
        Honorable John P. Cronan
        U.S. District Court                                                     SO ORDERED.
        Southern District of New York
        Daniel Patrick Moynihan U.S. Courthouse                                 Date: July 20, 2021
        500 Pearl St.                                                           New York, New York                       ________________________
        New York, NY 10007-1312                                                                                              JOHN P. CRONAN
                                                                                                                          United States District Judge
                Re:         Diane Murphy, et al. v. NCL (Bahamas) Ltd., et al.
                            Case No. 1:21-cv-02211

        Dear Judge Cronan:

                We write on behalf of Plaintiffs Diane and Megan Murphy in the above-referenced action

        (the “Action”) to request an adjournment of the Initial Pretrial Conference (“IPTC”) and an

        extension of the attendant deadline for submitting a joint letter, proposed case management plan,

        and scheduling order while the parties finalize their agreement resolving the Murphys’ claims.

                The IPTC was originally set for June 7, 2021. (ECF No. 7). On May 25, 2021, Plaintiffs

        requested an adjournment of the IPTC because Defendants had not yet appeared and the parties

        were engaged in good-faith negotiations to resolve Plaintiffs’ claims. (ECF No. 8). On May 26,

        the Court ordered the adjournment of the IPTC to Monday, July 26, 2021, with a commensurate

        extension of the deadline to submit the attendant filings. (ECF No. 9).




                       ■ 1140 SIXTH AVENUE, 9 TH FLOOR, N EW Y ORK, NY 10036 | T ELEPHONE: (646) 380-6690 | F ACSIMILE: (646) 380-6692 ■
             SEATTLE               PHOENIX                NEW Y ORK                 OAKLAND             MISSOULA                SANTA BARBARA
                                                WWW .KELLERROHRBACK. COM        | WWW .KRCOMPLEX LIT .COM
                                            11 Filed 07/19/21
            Case 1:21-cv-02211-JPC Document 10       07/20/21 Page 2 of 2


Honorable John P. Cronan                                           KELLER ROHRBACK L.L.P.
July 19, 2021
Page 2


         Since then, the parties have reached an agreement to resolve Plaintiffs’ claims and

anticipate soon filing a dismissal with prejudice. Plaintiffs therefore believe it is in the interest of

judicial economy to afford the parties an additional 45 days to finalize that agreement. This is the

second requested extension. We informed counsel for Defendants of Plaintiffs’ intent to request

an extension on Monday, July 19, and Defendants consent to the requested extension.

         Thank you for Your Honor’s attention and consideration of this matter.

                                                Respectfully submitted,

                                                s/ David S. Preminger

                                                David S. Preminger


DSP:lkn

cc:      Brett M. Berman, Esq., Senior Director, Passenger & Crew Claims, Norwegian Cruise
         Line Holdings Ltd., via email at: bberman@ncl.com
4816-3079-8322, v. 1
